Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 11/3/21
 is acknowledged.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: EP 3162262 is representative of the closest prior art. However, the prior art of record fails to teach or suggest a floor cleaner comprising a brushroll rotatable about a brushroll axis, a first squeegee that extends from the lower end between the suction inlet and the back side of the base, the first squeegee configured to contact the surface to be cleaned, a second squeegee that contacts the brushroll, and wherein the brushroll axis is between the lower end of the base and the second squeegee, in combination with the other elements of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723